DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 05/20/2022. Claims 3, 8, 10, 13-14, 16-21 and 24-25 are amended. Claims 29-35 are cancelled. Claims 1-28 are currently pending.
The objection of claims 3, 10 and 31 has been withdrawn due to applicant’s amendment.
The rejection of claims 8-9, 13-21 and 24-25 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment (see also examiner’s amendment below with respect to claim 8).
The rejection of claim 13 under 35 U.S.C. 112(d) has been withdrawn due to applicant’s amendment.
The rejection of claims 29-31 and 33-34 under 35 U.S.C. 102(a)(1) as being anticipated by Binmoeller; and claim 35 under 35 U.S.C. 103 as being unpatentable over Binmoeller has been withdrawn due to applicant’s amendment and cancellation of the claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 was filed with an RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Arno on 06/02/2022.

The application has been amended as follows: 
In the claims:
In claim 8, the claim has been replaced with the following:
– The method according to claim 1, wherein the passing comprises passing the at least one tension member along a predetermined passage line between the entry opening and the exit opening. –
In claim 19, line 5, the following limitation has been deleted:
“the sequentially passing”
And replaced with the following limitation:
– the passing –.
In claim 20, line 1 in the preamble, the following limitation has been deleted:
“the sequentially passing”
And replaced with the following limitation:
– the passing –.
In line 4, the following limitation has been deleted:
“the sequentially passing”
And replaced with the following limitation:
– the passing –.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see final rejection mailed 03/22/2022 for further reasons for allowance.
	The closest prior art of record, US 5083570 to Mosby, discloses a surgical device including filaments encasing a mass in tissue, but fails to disclose tightening the filaments to increase a pressure within the tissue as claimed or ischemia within the tissue, and it would not be obvious to one of ordinary skill to modify the method of Mosby, since Mosby discloses the filaments serving as cutting tools.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771